PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/353,583
Filing Date: 14 Mar 2019
Appellant(s): Nokia Solutions and Networks Oy



__________________
Michael S. Bentley (Reg. No. 52,613)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/28/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 9th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Overview of the Prior Art
Gopalakrishnan et al. is directed to configuring, via command entered in a user interface, a cluster of nodes (see Abstract). Furthermore, Gopalakrishnan et al. discloses the user places the management module 200 into a "cluster management mode" by activating cluster commands at a CLI or GUI interface or the like. For example, an administrator may enter a "cluster enable" or similar command at user interface 205 that indicates to module 214 that commands that make use of virtual connections 105 (FIG. 1) may be forthcoming (paragraph 0028).
Overview of the Instant Application Claims
16/353,583 is directed to putting an interface in a cluster management mode based on an execution of command via an interface and sending at least one command via the user interface. 

Response to First Point
Appellant argues “the cited portions of Gopalakrishnan fail to disclose or suggest the feature of “put an interface of a device of a device cluster in a cluster management mode based on execution of a command entered via the interface of the device.” 
The Examiner respectfully disagrees.
First, Appellant does not claim where the interface is located in the system.  Furthermore, Appellant does not claim where or how the command is entered into the interface to put the interface in the cluster management mode (i.e., directly or indirectly). 
Second, respectfully, Examiner did not refer to interface module 205 to meet the claim language as Appellant is arguing.  Examiner uses cluster manager 200 to meet the claim language since Appellant did not clarify whether the interface was a user interface, indirect user interface, or device interface (i.e., where the cluster’s commands/configurations are transmitted). Therefore, broadly interpreted (MPEP 2111), the claimed interface can be interpreted as an indirect user interface or device interface.  
Gopalakrishnan et al. discloses configuration and/or monitoring instructions are received from an administrative user via any sort of interface module 205. Interface module 205 may be any type of command line interface (CLI), graphical user interface (GUI), simple network management protocol (SNMP) node, and/or the like. Interface module 205 may logically reside on the same switch 110 as cluster manager 200 (paragraph 0026). 
Gopalakrishnan et al. further discloses clustering techniques can also be used to aid in the administration, configuration and/or monitoring of multiple switches 110 from one or more monitoring nodes. With reference now to FIG. 2, an exemplary cluster management module 200 suitably includes a transmit side 202 and a receive side 204 corresponding to transmitting and receiving messages for cluster management and/or monitoring (paragraph 0024).
The user places the management module 200 into a "cluster management mode" by activating cluster commands at a CLI or GUI interface or the like (paragraph 0028).
Since Applicant does not explicitly claim whether the command is directly or indirectly entered, the claim can be interpreted as indirectly entered via interface.  Looking at Figure 2, the command is entered into cluster management module 200 via Cmd Handler 206 which is part of cluster management module 200.
Based on the paragraphs above, cluster management module 200 is an interface to the cluster, that resides on a device/switch, wherein the user places the management module 200 into a "cluster management mode" by activating cluster commands.  The paragraphs cited above and the interpretation of the reference have been shown to meet the limitation “put an interface of a device of a device cluster in a cluster management mode based on execution of a command entered via the interface of the device.” 
Note: Commands provided from user interface module 205 are appropriately received at command handler logic 206 (paragraph 0027) (i.e., the commands are entered into 200 via 206).

Response to Second Point
Appellant argues “the cited portions of Gopalakrishnan fail to disclose or suggest the feature of “send, by the device toward one or more other devices of the device cluster based on the interface of the device being in the cluster management mode, at least one command entered via the interface of the device.”
The Examiner respectfully disagrees.
Again respectfully, Examiner did not refer to interface module 205 to meet the claim language as Appellant is arguing.  Examiner uses cluster manager 200 to meet the claim language since Appellant did not clarify whether the interface was a user interface, indirect user interface, or device interface (i.e., where the cluster’s commands/configurations are transmitted). 
Gopalakrishnan et al. discloses clustering techniques can also be used to aid in the administration, configuration and/or monitoring of multiple switches 110 from one or more monitoring nodes. With reference now to FIG. 2, an exemplary cluster management module 200 suitably includes a transmit side 202 and a receive side 204 corresponding to transmitting and receiving messages for cluster management and/or monitoring (paragraph 0024).
Gopalakrishnan et al. discloses the user places the management module 200 into a "cluster management mode" by activating cluster commands at a CLI or GUI interface or the like. For example, an administrator may enter a "cluster enable" or similar command at user interface 205 that indicates to module 214 that commands that make use of virtual connections 105 (paragraph 0028) wherein commands intended to be executed on multiple nodes 110 within cluster 109, such commands may be duplicated (e.g. using logic 216) so that corresponding instructions are transmitted across virtual connections 105A-C (FIG. 1) or the like using transmit logic 218 (paragraph 0029) in cluster management module 200 (see Figure 2) and after the receiving nodes 110A-C process the instruction transmitted by the sending node, typically a response is sent. The responses from the various nodes 110A-C are received at cluster manager 200 via logic 224 (paragraph 0030). 

Conclusion
Examiner submits that independent claim 25 is not allowable under 35 U.S.C. 102 over Gopalakrishnan. In addition to claim 37, which recites relevant features similar to the features of  independent claim 25,  is not allowable under 35 U.S.C. 102 over Gopalakrishnan. Furthermore, Examiner submits that, since all of the dependent claims that depend from the independent claims include all the limitations of the respective independent claim from which they ultimately depend, each such dependent claim also is not allowable under 35 U.S.C. 102 over Gopalakrishnan.
Examiner respectfully requests that the rejection be maintained.

Claims 26-29 and 51-54
Claims 26-29 and 51-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gopalakrishnan and Bolik. Appellant has put forth no further argument regarding Bolik. Examiner submits that, since such rejection of independent claims 25 and 37 have not been overcome, as described above, this ground of rejection should be respectfully maintained.
Claims 33, 36, 57, and 60
Claims 33, 36, 57, and 60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gopalakrishnan and Ahmed. Appellant has put forth no further argument regarding Ahmed. Examiner submits that, since such rejection of independent claims 25 and 37 have not been overcome, as described above, this ground of rejection should be respectfully maintained.
(1) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465                                                                                                                                                                                                        
Conferees:
/Elton Williams/ Examiner, Art Unit 2465                                                                                                                                                                                                 
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
/MARSHA D BANKS HAROLD/               Supervisory Patent Examiner, Art Unit 2465